ORDER OF CENSURE
Whereas, In a proceeding conducted by the State Board of Law Examiners to inquire into complaints of alleged professional misconduct by Wesley M. Smith, and,
Whereas, Following a full hearing as to such complaints the State Board of Law Examiners found that said Wesley M. Smith was guilty of violating Canon No. 11 and was guilty—to some extent—of violating Canon Nos. 8 and 12, of the Canons of Professional Ethics (198 Kan. xvii), and,
Whereas, The State Board of Law Examiners has made a written recommendation to this court that said Wesley M. Smith be disciplined by “Public Censure” as provided by Rule No. 205 (m) (2), (201 Kan. xlviii), and,
Whereas, The said Wesley M. Smith, pursuant to subdivision (n) of Rule No. 205, above, has in writing elected to accept such recommended discipline and to pay the costs of the proceeding, and,
Whereas, Upon consideration of the record and being fully advised in the premises, the court accepts the recommendation of the State Board of Law Examiners and the acceptance thereof.
It is, therefore by the court Considered, Ordered and Adjudged that the said Wesley M. Smith be, and he is hereby Censured by this court and that he pay the costs of the proceeding. It is further ordered that this Order of Censure be published in the official Kansas Reports.
By order of the court,